DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20190376890 A1, DATE FILED: December 28, 2018), in view of Cheben (US 20140002639 A1).
Re Claim 1, Bennett discloses a method comprising: 
receiving image data associated with a plume of gas, the image data including a plurality of image frames (see Bennett: e. g., -- the sensor system can include a context camera that operates to obtain a 2D image, such as a red, green, blue (RGB) visual image of a scene. The visual image data obtained by the context camera can be combined or correlated with the data obtained by the instrument to enhance the identification and location of emission plumes…. use deep learning to extract emission rates directly, without requiring wind measurements, from various factors, including plume shape, 3D range surface roughness, and contextual imagery. In at least some embodiments, the emission rates of detected plumes are determined in real-time or near real-time.--, in [0008]-[0011], [0034]-[0035], [0037] and [0038]-[0044]),
determining plume analysis data using the received image data and a first predictive model trained to receive image data (see Bennett: e.g., --to form 2D image to predict or determine leak rates from the plume shapes associated with new emissions represented by the cleaned and validated data from the emissions detection processes described previously (step 736).--, in [0039]-[0045]);
in response to the receiving, generate plume analysis data associated with the plume of gas, the plume analysis data including a plume prediction segmentation associated with the plume of gas and predicted in relation to a sequence of image frames included in the image data (see Bennett: e.g., --a deep learning method or process that can be applied in connection with the detection of a gas of interest and further with the detection of a source and rate of emissions in accordance with embodiments of the present disclosure. As can be appreciated by one of skill in the art, deep learning methods can incorporate several layers of neural networks. Data representations are learned, with multiple levels of abstraction using a training set. Any type of neural network or machine learning process can be applied in connection with The neural network used to process the 2D data can include a CNN, DNN, or other segmentation network. As an example, the second neural network is generally trained to recognize cloud like returns associated with PPM data of a certain level as indicating an emission plume, and to discount the likelihood that returns determined to be associated with hard edges, such as building edges, are themselves indicative of an emission plume.--, and, -- The trained third neural network can then be used to predict or determine leak rates from the plume shapes associated with new emissions represented by the cleaned and validated data from the emissions detection processes described previously (step 736).--, in [0034]-[0035], and [0037]-[0038], [0039]-[0045]);
 Bennett however does not explicitly disclose a segmentation mask,
Cheben teaches a segmentation mask {being used in gas plume data processing} (see Cheben: e.g., -- performing a transformation algorithm on the image to match common feature points with those in a previous frame. This may be performed by using a feature point method, for example, based on the Kanade-Lucas-Tomasi (KLT) algorithm, or region based registration methods. False alarms originated from imperfect registration can be filtered out by an image mask comprised of edges. The edges may be identified by a number of techniques, such as a Canny edge detector. The Canny edge detector may use an adaptive threshold selection method, for example, using Tsai's moment-preserving algorithm. The stabilization removes noise that could result from vibrations, such as changes in wind speed, plant equipment, and the like. Background registration is performed at this block to remove features that are part o every frame, such as plant equipment.--, and, -- The algorithms may also segment each frame into groups of pixel for the plume analysis. For example, pixel-wise statistical analysis methods may be applied to the image segmentation. Further, pixel features 
Bennett and Cheben are combinable as they are in the same field of endeavor: identification and detection of gas plume and gas leaks and emissions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bennett’s method using Cheben’s teachings by including a segmentation mask {being used in gas plume data processing}  to Bennett’s gas plume recognition in order to filter out false alarms originated from imperfect registration and to compare the shape, movement, and edges of objects between frames to identify objects that are not plumes (see Cheben: e.g. in [0057]-[0062]);
Bennett as modified by Cheben further disclose determining, for the plume of gas, at least one of a leak size estimation, a leak source estimation, and a volumetric 
and transmitting the plume analysis data overlaid atop the image data, wherein at least one of the receiving, the determining, the providing, and the transmitting is performed by at least one data processor forming part of at least one computing system (see Bennett: e.g., --regarding characteristics of a gas of interest 122 within a scene 112, alone or in combination with topographical information 726 concerning the scene 112. This enables the provision of enhanced estimates of a leak rate, by accounting for the presence of valleys, hills, or other features that might influence the characteristics of a detected plume of gas 122. An estimated or determined emission rate for the plume associated with the detected emission (i.e. gas 122) can then be provided as an output (step 740). For example, a 2D or 3D map of a scene 112 can be used to present image data from a context camera, with an overlay of location and estimated emission rate information for a gas or gases or interest.--, in [0045]; similarly, also see Cheben: e.g., --statistical features include joint temporal features, such as the overlap of an image of a chemical plume in a frame with the image of the chemical plume in previous frames.  Auxiliary features include such features as a comparison of the motion of the chemical plume with expected wind direction, with visible video images of a plant, and the like.--, in [0034], --A signal from a camera 338 operating in the visible spectrum may also be sent to the video encoder 334 for transmission back to the central server 302.  In an 

Re Claim 2, Bennett as modified by Cheben further disclose the plume of gas includes a plume of smoke, a plume of steam, a plume of gas, or plume of a gas mixture (see Cheben: e.g., -- the extra data can be compared to the plume identified using the non-visible images, such as images in the IR spectrum.  For example, the visible images may be used to differentiate organic vapor plumes and water steam.  Generally, organic plumes may be dark in the non-visible images and not very visible in the visible images.  In contrast, a steam plume may be bright in the non-visible images, due to emitted heat, and visible in the visible images.  In addition to improving the detection, the visible images may be used to locate the leak in the plant environment, for example, by comparing a registered image from camera in the infrared spectrum with an overlapping image from a camera in the visible spectrum.--, in [0071]).

Re Claim 3, Bennett as modified by Cheben further disclose the image data is acquired by a camera configured to capture each image frame using infrared light or visible light (see Cheben: e.g., -- the extra data can be compared to the plume identified using the non-visible images, such as images in the IR spectrum.  For example, the visible images may be used to differentiate organic vapor plumes and water steam.  Generally, organic plumes may be dark in the non-visible images and not very visible in the visible images.  In contrast, a steam plume may be bright in the non-visible images, 

Re Claim 4, Bennett as modified by Cheben further disclose the plume prediction segmentation mask includes a pixel-wise segmentation delineating a boundary of the plume of gas as directly observed by the camera in the sequence of image frames (see Cheben: e.g., -- performing a transformation algorithm on the image to match common feature points with those in a previous frame. This may be performed by using a feature point method, for example, based on the Kanade-Lucas-Tomasi (KLT) algorithm, or region based registration methods. False alarms originated from imperfect registration can be filtered out by an image mask comprised of edges. The edges may be identified by a number of techniques, such as a Canny edge detector. The Canny edge detector may use an adaptive threshold selection method, for example, using Tsai's moment-preserving algorithm. The stabilization removes noise that could result from vibrations, such as changes in wind speed, plant equipment, and the like. Background registration is performed at this block to remove features that are part o every frame, such as plant equipment.--, and, -- The algorithms may also segment each frame into groups of pixel for the plume analysis. For example, pixel-wise statistical analysis methods may be applied to the image segmentation. Further, pixel features can be extracted from a neighborhood region, including size, number of corners, number of edges, and aspect ratio. [0062] At block 410, algorithms may be used to detect and confirm plumes, as 

Re Claim 5, Bennett as modified by Cheben further disclose the leak size estimation includes a pixel-wise classification of pre-determined leak sizes delineating a boundary of the plume of gas as predicted based on the sequence of image frames (see Cheben: e.g., -- performing a transformation algorithm on the image to match common feature points with those in a previous frame. This may be performed by using a feature point method, for example, based on the Kanade-Lucas-Tomasi (KLT) algorithm, or region based registration methods. False alarms originated from imperfect registration can be filtered out by an image mask comprised of edges. The edges may be identified by a number of techniques, such as a Canny edge detector. The Canny edge detector may use an adaptive threshold selection method, for example, using Tsai's moment-preserving algorithm. The stabilization removes noise that could result from vibrations, such as changes in wind speed, plant equipment, and the like. Background registration is performed at this block to remove features that are part o pixel-wise statistical analysis methods may be applied to the image segmentation. Further, pixel features can be extracted from a neighborhood region, including size, number of corners, number of edges, and aspect ratio. [0062] At block 410, algorithms may be used to detect and confirm plumes, as discussed in greater detail with respect to FIG. 5. If a possible plume is detected, the video images may be archived for reference at block 412, for example, in the data archive 322 discussed with respect to FIG. 3. The archived video images may include both raw and processed data from cameras in multiple spectrums, such as infrared and visible, which may be indexed and retrieved for gas leak detection purposes. The results for the detection algorithm can be improved by using archived IR video clips, for example, to train decision tools, as discussed with respect to block 512 of FIG. 5. If a plume is detected and confirmed, this indicates that a leak has been detected. If a leak is detected at block 414, process flow proceeds to block 416.--, in [0057]-[0062]).

Re Claim 6, Bennett as modified by Cheben further disclose the camera is configured to acquire each image frame from a fixed location or from a mobile platform (see Bennett: e.g., --regarding characteristics of a gas of interest 122 within a scene 112, alone or in combination with topographical information 726 concerning the scene 112. This enables the provision of enhanced estimates of a leak rate, by accounting for the presence of valleys, hills, or other features that might influence the characteristics of a detected plume of gas 122. An estimated or determined emission rate for the plume 

Re Claim 7, Bennett as modified by Cheben further disclose the mobile platform includes a manned ground vehicle, an unmanned ground vehicle, a manned aerial vehicle, an unmanned aerial vehicle, a manned surface vehicle, an unmanned surface vehicle, a manned underwater vehicle, an unmanned underwater vehicle, a robot, or a mobile platform attached to a human in motion (see Bennett: e.g., -- detecting emissions of a gas of interest are provided.  Moreover, using systems and methods disclosed herein, emission sources can be located and quantified.  Embodiments of the present disclosure enable the detection and rate of leaks to be determined remotely and in real-time or near real-time.  The systems and methods can be implemented in 

Re Claim 8, Bennett as modified by Cheben further disclose determining one or more pixels of the plume in one or more frames of the sequence of image frames based on a velocity estimation of a flow of particles within a region of the plume (see Bennett: e.g., -- detecting a rate of emissions in accordance with embodiments of the present disclosure.  Initially, at step 704, the map of emissions obtained at step 664 of the process for detecting emissions is provided as an input.  This input data can be provided to a processing system, such as the processing section 308 of the sensor system 104, and/or another processing system or device in communication with or receiving data from the sensor system 104.  This data can include the shape of a detected plume 708, reflectance data 712, concentration or PPM data 716, range data 720, and gas abundance data 722.  In accordance with at least some embodiments of the present disclosure, the input data regarding the shape 708, the concentration 716, and/or the abundance 722 of the detected plume can include or be associated with 3D data.  Moreover, the range data 720 obtained by the sensor system 104 can include information regarding the topography or morphology 726 of the area around or in the vicinity of a detected emission plume that is detected as the data regarding the shape and concentration of that plume is obtained.—in [0042]-[0045]. Also see Cheben: e.g., --the methods mentioned above compare the shape, movement, and edges of objects between frames to identify objects that are not plumes. To begin, objects that should be removed do not change significantly in size, e.g., expand or contract, between 

Re Claim 9, Bennett as modified by Cheben further disclose determining the volumetric leak rate further comprises determining a cross-sectional area of the plume in one or more frames of the sequence of image frames (see Bennett: e.g., --this view of the sensor system 104 depicts components of the light source assemblies 208a and 208b, beam forming components, and detector components operable to obtain returns from particles, objects, and the like, and to detect the presence and measure 
the concentration of a gas of interest 122 within a target volume 106.--, in [0029]); and
determining the velocity estimation of the flow of particles as they cross the cross-sectional area (see Bennett: e.g., --this view of the sensor system 104 depicts components of the light source assemblies 208a and 208b, beam forming components, and detector components operable to obtain returns from particles, objects, and the like, and to detect the presence and measure the concentration of a gas of interest 122 within a target volume 106.--, in [0029], --the detector 224 may comprise a multiple pixel detector, such as a two-dimensional array detector, for example where the sensor system 104 incorporates a flash LIDAR sensor.  The detector 224 operates to detect a time of arrival and an amplitude of received light.  Moreover, the detector 224 can be operated to detect returns, including light reflected by particles, or other materials or objects at a selected rage or set of ranges.--, in [0033], also see Cheben: e.g., --statistical features include joint temporal features, such as the overlap of an image of a 

Re Claim 10, Bennett as modified by Cheben further disclose determining plume analysis data using the received image data and a second predictive model trained to receive image data (see Bennett: e.g., --to form 2D image data by gridding the 1D confidence data (step 632).  As an example, a 2D image can be formed using the drizzle method.  As can be appreciated by one of skill in the art after consideration of the present disclosure, the drizzle method can be used whether the lidar system 302 incorporates a single or multiple pixel detector 224.  The 2D image data can include or be correlated with one or more of range 636, intensity 640, reflectance 644, gas (i.e. gas of interest 122) concentration 648, and confidence data 652, gridded across the 2D area from which the input values were collected.  If 2D confidence data 652 is included in the 2D image data, it can be obtained using a long short-term memory unit or process of a neural network.--, in [0034]-[0035], and [0037]-[0038], and, -- The trained third neural network can then be used to predict or determine leak rates from the plume shapes associated with new emissions represented by the cleaned and validated data 
can be removed may be moving in a direction and speed that can be predicted 
from a sequence of frames, i.e., not in a random fashion.  For example, a 
scoring system may be used to score polygons in frames that may be related, 
such as similar shapes that are offset be a certain amount.  The objects may 
also have non-random outlines, i.e., not substantially changing from frame to 
frame.  Although a vehicle or person may turn in view of the cameras, changing 
the profile shown, the changes in the outline and size may not be as 
significant as the change in an expanding plume.  Accordingly, an object that 
meets these tests can be marked as a background object and removed from the 
frame.  The registration and edge detection process identifies changes that may 
be further analyzed to determine if a plume exists.  If no plume exists, the 
registered image may be blank.--, in [0060]-[0061]); and
generate, in response to the receiving, the plume analysis data associated with the plume of gas using the second predictive model, wherein the plume analysis data includes a plume prediction segmentation mask associated with the plume of gas and predicted in relation to each image frame in the sequence of image frames included in the image data (see Cheben: e.g., --the objects that can be removed may be moving in a direction and speed that can be predicted from a sequence of frames, i.e., not in a random fashion.  For example, a scoring system may be used to score polygons in frames that may be related, such as similar shapes that are offset be a certain amount.  The objects may also have non-random outlines, i.e., not substantially changing from 

Re Claims 11-20, claims 11-20 are the corresponding system claim to claims 1-10 respectively.  Claims 11-20 thus are rejected for the similar reasons for claims 1-10. See above discussions with regard to claims 1-10 respectively. Bennett as modified by Cheben further disclose a system comprising: a first computing device, including a data processor and a memory storing computer- readable instructions and a plurality of prediction models, the processor configured to execute the computer-readable instructions, which when executed, cause the processor to perform the operations  (see Bennett: e. g., Fig. 5, and, -- data from the system 302 included in the sensor system 104 is combined with location information, such as a from a GPS, INU, or other location determination or navigation system, and (optionally) context imagery from the context camera 244 that is also included in the sensor system 104 in a step of signal registration (step 508).  At step 510, algorithms can optionally be applied to pre-condition and denoise signals.  These can include straightforward approaches such as Gaussian smoothing.  For lidar systems, the 3D terrain data can be combined with 2D data to find and remove sources of noise related to, for instance, structures and 
be presented once a change in the composition of the sampled gas has exceeded a threshold or has varied between samples above a specific amount.--, in [0085]).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667